 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   ANTHONY FESTA,
                                                          Case No.: 2:17-cv-00850-APG-NJK
10          Plaintiff(s),
                                                                         Order
11   v.
                                                                    [Docket No. 84]
12   BRIAN SANDOVAL, et al.,
13          Defendant(s).
14         Pending before the Court is Defendants’ motion to extend the deadline to respond to the
15 operative complaint by 45 days. Docket No. 84. The motion is predicated almost entirely on the
16 fact that counsel is unable to meet the current deadlines because of his work commitments in other
17 cases. See Docket No. 84-1 at ¶¶ 2-4. The Court is cognizant of the difficulties in managing
18 competing workload demands. Nonetheless, having an attorney take on more work than he can
19 handle is not good cause for an extension. See, e.g., Olesczuk v. Citizens One Home Loans, 2016
20 U.S. Dist. Lexis 153342, at *6 n.3 (D. Nev. Nov. 4, 2016) (citing Greene v. Alhambra Hosp. Med.
21 Ctr., 2015 U.S. Dist. Lexis 72697, at *3 (D. Nev. June 3, 2015)). As a one-time courtesy, the
22 Court will provide a 21-day extension to the deadline to respond to the operative complaint.
23 Accordingly, the motion to extend is GRANTED in part and DENIED in part, and the deadline
24 to respond to the complaint is extended to August 19, 2019.
25         IT IS SO ORDERED.
26         Dated: July 26, 2019
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                   1
